United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-927
Issued: June 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through her attorney, filed a timely appeal filed a timely
appeal of a February 6, 2014 merit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of her body causally related to her accepted cervical, thoracic and lumbar conditions,
thereby entitling her to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
Appellant, a 41-year-old letter carrier, slipped on a patch of ice on January 5, 1994 and
injured her neck and back. She filed a claim for benefits, which OWCP accepted for cervical and
1

5 U.S.C. § 8101 et seq.

thoracic sprain and occipital contusion. On August 27, 1996 appellant filed a claim for benefits
after she sustained a twisting injury to her back. OWCP accepted the claim for parathoracic
muscle strain. On July 2, 1998 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability causally related to her accepted conditions. OWCP accepted
the claim for exacerbation of cervical, thoracic and lumbar myofascitis and aggravation of
degenerative disc disease of the lumbar spine.
On December 20, 2011 appellant filed a Form CA-7 claim for schedule award based on a
partial loss of use of her lower and upper extremities.
In a report dated January 27, 2012, Dr. William N. Grant, Board-certified in internal
medicine, stated that appellant had a 26 percent total impairment of her bilateral lower extremity
based on her accepted lumbar and thoracic conditions, pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (sixth edition)
(A.M.A., Guides). He advised that she was having constant painful paresthesis in her lower back
which radiated down both of her lower limbs and that she needed assistance in performing
multiple activities of daily living. Dr. Grant noted that appellant underwent a magnetic
resonance imaging (MRI) scan in May 2011 that showed a herniated disc at L3-4. He calculated
his impairment rating by finding that she had a grade modifier one for clinical studies “based on
Table 1, page 5 of the attached handout;” a grade modifier of two for functional history under
Table 16-6, page 516 of the A.M.A., Guides; and a grade modifier of two under Table 16-7, page
517 of the A.M.A., Guides. Using the net adjustment formula set forth at Section 16.4 of the
A.M.A., Guides, Dr. Grant found that his calculations above produced a net adjustment of two,
which yielded a severe sensory deficit of 4 percent and a moderate motor deficit of 10 percent,
which produced a total deficit of 14 percent for left lower limb and 14 percent for the right lower
limb. This yielded a bilateral lower limb impairment of 26 percent.
In a March 22, 2012 report, Dr. Nabil F. Angley, Board-certified in orthopedic surgery and
an OWCP medical adviser, stated that he was unable to provide an impairment rating under the
A.M.A., Guides based on Dr. Grant’s January 27, 2012 report. He asserted that Dr. Grant’s report
contained exaggerated and inaccurate information and was not rendered in conformance with the
appropriate tables and protocols of the A.M.A., Guides; accordingly, he recommended that
appellant be referred to a new specialist for a new examination and impairment evaluation.
In order to determine whether appellant had any permanent impairment stemming from
her accepted cervical, thoracic and lumbar conditions, OWCP referred the case to Dr. Manhal
Ghanma, Board-certified in orthopedic surgery. In a March 8, 2013 report, Dr. Ghanma found
that appellant had a zero percent permanent partial impairment of the upper and lower
extremities pursuant to the A.M.A., Guides. After reviewing the medical history and statement
of accepted facts and stating findings on examination, he opined that the record indicated that she
did not develop any radiculopathy as a result of her work injuries, as evidenced by the multiple
records presented in her medical file. Dr. Ghanma advised that the imaging studies did not
reveal any evidence of nerve root compression to support radiculopathy based on appellant’s
work injuries. He stated that, while she had continued complaints of global left leg and foot
numbness, these symptoms were attributable to nonaccepted conditions and not to her work
injuries. Dr. Ghanma opined that the objective evidence in the file did not support evidence of
radiculopathy either in the upper or the lower extremities to support an impairment rating. In

2

light of the lack of objective evidence to support radiculopathy, with appellant’s imaging studies
revealing no evidence of nerve root compression, there was no basis for an impairment rating or
schedule award for her upper and lower extremities based on the diagnosis of radiculopathy.
Dr. Ghanma further advised that none of her accepted conditions would have resulted in
radiculopathy, including cervical sprain, thoracic sprain, occipital contusion, parathoracic muscle
strain, cervical, thoracic and lumbar myofascitis or aggravation of degenerative disc disease of
the lumbar spine. Accordingly, he rated a zero percent impairment for both the upper and both
lower extremities.
In a May 13, 2013 report, Dr. Brian M. Tonne, a specialist in internal medicine and an
OWCP medical adviser, reviewed Dr. Ghanma’s March 8, 2013 report and advised that spinal
nerve root impairments which affected the extremities had been clarified in the July/August 2009
edition of The Guides Newsletter. He concurred with Dr. Ghanma’s impairment evaluation,
noting that appellant had no residual objective findings of upper or lower extremity motor
weakness or sensory loss that were corroborated by focal examination findings consistent with
MRI scan findings of radiculopathy. Dr. Tonne opined that, as there were no imaging findings
of radiculopathy to support an impairment rating according to the A.M.A., Guides, appellant had
no residual, ratable impairment.
By decision dated June 17, 2013, OWCP denied appellant’s request for a schedule award,
finding that she did not sustain any permanent impairment to a scheduled member of her body
causally related to her accepted cervical, thoracic or lumbar conditions.
On June 20, 2013 appellant, through her attorney, requested an oral hearing, which was
held on August 13, 2013. By decision dated February 6, 2014, an OWCP hearing representative
affirmed the June 17, 2013 decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.5

2

Id. at § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

Id.

5

Veronica Williams, 56 ECAB 367, 370 (2005).

3

ANALYSIS
OWCP accepted the conditions of exacerbation of thoracic sprain, occipital contusion,
parathoracic muscle strain, cervical, thoracic and lumbar myofascitis and aggravation of
degenerative disc disease of the lumbar spine. Dr. Tonne reviewed Dr. Ghanma’s March 8, 2013
report and properly found that appellant had a zero percent impairment of her upper and lower
extremities based on her accepted conditions.
On appeal, counsel argued that OWCP’s methodology amounts to “junk science.” The
Board notes, however, that the A.M.A., Guides have been adopted as the uniform standard
applicable to all claimants for the determination of permanent impairment under FECA.6 With
regards to peripheral nerve impairments to the upper or lower extremities resulting from spinal
injuries, OWCP procedures indicate that The Guides Newsletter “Rating Spinal Nerve Extremity
Impairment using the sixth edition” (July/August 2009) is to be applied.7 The Board notes that
an impairment rating can be issued based on findings of radiculopathy pursuant to the
July/August 2009 edition of The Guides Newsletter. Dr. Ghanma, after reviewing appellant’s
medical history and conducting a thorough examination, found that none of the imaging studies
in the record showed any evidence of nerve root compression to support radiculopathy based on
her accepted conditions. He advised that, although she had continued complaints of global left
leg and foot numbness, these symptoms were attributable to nonaccepted conditions. Given this
lack of objective evidence to support radiculopathy, Dr. Ghanma concluded that there was no
basis for an impairment rating for the upper and lower extremities. He concluded that appellant
had a zero percent impairment for both the upper and both lower extremities. Dr. Tonne, an
OWCP medical adviser, reviewed Dr. Ghanma’s March 8, 2013 report and concurred that there
was no basis for a schedule award.
The Board notes that Dr. Ghanma’s March 8, 2013 impairment rating was rendered in
conformance with the sixth edition of the A.M.A., Guides. Accordingly, as Dr. Ghanma and
OWCP’s medical adviser provided the only impairment ratings of record rendered in accordance
with the applicable protocols and tables of the A.M.A., Guides, OWCP properly denied a
schedule award in its June 17, 2013 decision. Accordingly, the Board will affirm the
February 6, 2014 decision of OWCP, which affirmed the June 17, 2013 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

6

See J.C., Docket No. 11-241 (issued September 22, 2011); M.R., Docket No. 11-84 (issued
September 21, 2011).
7

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, supra note 13.

4

CONCLUSION
The Board finds that appellant has not sustained any permanent impairment to a
scheduled member of her body causally related to her accepted cervical, thoracic and lumbar
conditions, thereby entitling him to a schedule award under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

